> --------------------------------------------------------------------------------
> 
> Exhibit 10.2
> 
> 
> 
> [doe2.jpg]
> 
> January 31, 2005
> 
> 
> Teltronics Inc.
> Attn: Dominick Catinella
> 19-02 Whitestone Expressway, Suite 201
> Whitestone, New York 11357
> 
> Mr. Catinella:
> 
> Please let this letter serve as official notification that Teltronics has won
> the award for maintenance on the schools listed in the attached document via
> NYC DOE/DIIT Minibid #2189. The previous contract, which was to expire on
> December 31, 2004, was numbered 9101931. The new contract number will be
> DMS1021, which has been derived from the NYS Office of General Services PBX
> Backdrop Contract, Award No T960252. Since this bid was awarded to you on
> 12/17/04 (via email), that is the anniversary date of this new contract. This
> bid for these sites will expire on 12/17/14.
> 
> If you have any questions or concerns, please call me at 718-935-5520.
> 
> Thank you for your participation and continued cooperation.
> 
> Sincerely,
> 
> 
> JANINE MAISANO
> JANINE MAISANO
> Director of Procurement - DIIT
> NYC Department of Education
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> [doe2.jpg]
> 
> MINIBID # 2189
> 
> AMENDMENT # 1
> 
> NYS Office of General Services Award # T96052
> Telecommunications Maintenance for 350 Teltronics Sites
> Site listings attached
> 
> Minibid Due Date: Tuesday, November 30, 2004 @ 3:00 PM
> 
> • Pre-Bid Conference will take place at 335 Adams Street, 28th Floor,
> Brooklyn, NY 11201 in room M203 on Monday, November 22, 2004 at 2:00 PM. If
> you are planning on bidding, you must attend the Pre-Bid Conference. •
> Questions may be sent to thardy@nycboe.net Last day for questions will be
> Tuesday, November 23, 2004 at 12:00 PM. All questions will be answered and
> sent to all bidders at one time. • All Bids must be submitted by hand delivery
> or overnight mail to: Tarel Hardy at the New York City Department of Education
> (DIIT), 335 Adams Street, 28th Floor, cubicle D 104, Brooklyn, New York 11201.
> • Any bid submitted after the bid opening time and date will not be accepted.
> There will be no exceptions!
> 
> 
> Nature of Work to be Performed:
> Maintaining and supporting telephone systems and, peripheral equipment for 350
> Teltronics sites.
> 
> Pricing
> All line items must be bid on or the bid will be disqualified.
> Total Prices as per Attachment A, Attachment P and the Quote and Rate
> Certification are as follows:
> 
> 
> GRAND TOTAL          $5,861,210.94
> 
> Please fill out information below indicating agreement to terms above and
> pricing enclosed:
> 
> Company Name: Teltronics, Inc. Representative: Matthew L. Howarth Rep
> Signature: /s/ Matthew L. Howarth Email Address: mhowarth@teltronics.com
> Phone: 212-984-0106 Date: November 30, 2004
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> [doe2.jpg]
> 
> MINIBID # 2189
> 
> NYS Office of General Services Award # T96052
> Telecommunications Maintenance for 350 Teltronics Sites
> Site listings attached
> 
> Minibid Due Date: Tuesday, November 30, 2004 @ 3:00 PM
> 
> • Pre-Bid Conference will take place at 335 Adams Street, 28th Floor,
> Brooklyn, NY 11201 in room M203 on Monday, November 22, 2004 at 2:00 PM. If
> you are planning on bidding, you must attend the Pre-Bid Conference. •
> Questions may be sent to thardy@nycboe.net Last day for questions will be
> Tuesday, November 23, 2004 at 12:00 PM. All questions will be answered and
> sent to all bidders at one time. • All Bids must be submitted by hand delivery
> or overnight mail to: Tarel Hardy at the New York City Department of Education
> (DIIT), 335 Adams Street, 28th Floor, cubicle D 104, Brooklyn, New York 11201.
> • Any bid submitted after the bid opening time and date will not be accepted.
> There will be no exceptions!
> 
> 
> Nature of Work to be Performed:
> Maintaining and supporting telephone systems and, peripheral equipment for 350
> Teltronics sites.
> 
> Pricing
> All line items must be bid on or the bid will be disqualified.
> Total Prices as per Attachment A, Attachment P and the Quote and Rate
> Certification are as follows:
> 
> 
> GRAND TOTAL          $5,861,210.94
> 
> Please fill out information below indicating agreement to terms above and
> pricing enclosed:
> 
> Company Name: Teltronics, Inc. Representative: Matthew L. Howarth Rep
> Signature: /s/ Matthew L. Howarth Email Address: mhowarth@teltronics.com
> Phone: 212-984-0106 Date: November 30, 2004
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> [doe1.jpg]
> 
> Mini-Bid # 2189
> 
> Amendment #1
> 
> 
> 
> 
> Please be advised that the
> maintenance period on this bid
> has been changed from 5 years
> to 10 years. Pleaes make the
> necessary adjustments.
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> [doe1.jpg]
> 
> 
> 
> 
> 
> Mini-Bid
> 
> 
> 
> 
> 
> Pursuant to GROUP 77009 Back-Drop Contracts for Private Automatic Branch
> Exchange (PBX), Peripheral Systems, Accessory Equipment & Maintenance
> 
> 
> 
> 
> 
> 
> FOR MAINTENANCE AND MOVES, ADDS & CHANGES (M.A.C.'s) ON
> VARIOUS MODELS OF TELTRONICS PBX TELEPHONE SYSTEMS and
> PERIPHERAL EQUIPMENT, INCLUDING VOICE MAIL and CALL
> ACCOUNTING SYSTEMS
> 
> 
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> Purpose
> 
> The purpose of this mini-bid is to award contracts for Maintenance and Moves,
> Adds and Changes under the New York State Group 77009 Back-Drop Contracts for
> Private Automatic Branch Exchange (PBX), Peripheral Systems, Accessory
> Equipment & Maintenance. The PBXs to be maintained include VARIOUS MODELS OF
> TELTRONICS PBX TELEPHONE SYSTEMS and PERIPHERAL EQUIPMENT, INCLUDING VOICE
> MAIL and CALL ACCOUNTING SYSTEMS. Bidders must respond to all systems
> specified.
> 
> Background
> 
> The Department of Education's Office of Telecommunications (OOT) has been
> installing PBXs for over ten years. The various OOT contracts provide for 9
> years of maintenance following the initial one-year warranty. OOT is seeking
> new maintenance contracts for sites whose agreements are about to expire.
> 
> Scope of Work
> 
> Attachment A1, Item 1.a. lists the sites that are in need of a new maintenance
> contract. Appendix 1 shows the location of the schools and the type of systems
> installed.
> 
> The Department requires some or all of the following services:
> 
> 1. Basic PBX Maintenance - repair or replacement of malfunctioning phones,
> circuit cards, power supplies etc. 2. MACs - adding phones or lines to the
> system, programming changes, jack relocations, upgrades, etc. 3. Maintenance
> of Peripherals - maintenance of call accounting and voice mail systems.
> 
> Mini-bid Submission
> 
>  * Responses to this mini-bid (2 copies) must be received by November 30, 2004
>    at 3:00 PM
>    Submissions are to be mailed or delivered to:
> 
> Office of Procurement
> 335 Adams Street, 28th Floor
> Brooklyn, NY 11201
> Attn: Tarel Hardy
> 
>  * Questions regarding the mini-bid may be addressed to Tarel Hardy at
>    thardy@nycboe.net.
> 
> A Vendor Conference has been scheduled for Monday, November 22, 2004 at 2:00
> PM in conference room M203 at the above location.
> 
> --------------------------------------------------------------------------------
> 
> Unit cost quotes shall not exceed the rate schedule established in the Office
> of General Services, Procurement Services Group, PABX Term Contract, Award
> Number T960252. Contractors should pay strict attention to the bid submission
> date and time to prevent disqualification. To insure compliance with Project
> Definition requirements and prevent possible disqualification, Contractors
> should follow the format and instructions in Sections III and IV, BID CONTENT
> and BID FORMAT of this Project Definition.
> 
> All terms and conditions not expressly stated in this Project Definition shall
> be covered under the PBX Back-Drop Award T960252 and by reference herein
> become a part of the Agreement resulting from this Project Definition.
> 
> 
> 
> 
> 
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> PROJECT DEFINITION
> 
> The following are the DOE requirements regarding warranties and disaster
> recovery and must be assignable to the DOE.
> 
> Warranty (regarding any equipment purchased under this agreement)
> 
> The contractor shall warrant all work and materials to be in full and complete
> accordance with the contract, addenda specifications and requirements
> appertaining thereto, and that all work and materials are free from any and
> all defects and imperfections, and fully suitable for the use and purposes for
> which each is intended. The contractor also agrees that if any defect should
> develop or appear, which the DOE finds was not caused by improper use, the
> contractor shall in accordance with the time periods specified herein, fully
> correct, substitute and make good, any such defective materials without cost
> to the DOE and will indemnify and hold the DOE harmless against any claim,
> demand, loss or damage, by reason of any breach of this warranty.
> 
> The warranty shall cover all parts and labor for the period of one (1) year
> following the warranty start date.
> 
> The contractor must guarantee parts and service availability for a minimum of
> ten (10) years following award of contract. The contractor must provide
> evidence of staff certified by the PBX manufacturer, must have access to
> manufacturer backup technical support and must have access to manufacturer's
> current software releases. Contractor must be a certified Direct Dealer of
> Teltronics with the ability to provide the latest hardware and software
> developments of the manufacturer to the DOE.
> 
> 
> 
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> SOFTWARE TERMS AND CONDITIONS
> 
> The following are the DOE terms and conditions regarding software.
> 
> The DOE is to be granted an irrevocable, permanent, non-transferable,
> exclusive license to use the software and related documentation furnished to
> the DOE under this contract.
> 
> The DOE does not wish to receive title or ownership rights to such software.
> 
> The software is defined as computer programs contained on a magnetic tape,
> disk, semiconductor device or other memory device, consisting of hard-wired
> logic instructions which manipulate data in the central processor and control
> input-output operations and error diagnostic and recovery routines and
> instruction sequences in machine-readable code that control call processing,
> peripheral equipment administration and maintenance functions as well as
> documentation used to describe, maintain and use the program.
> 
> This grant shall be limited to use with the equipment for which the software
> was obtained or, on a temporary basis, on back-up equipment when the original
> equipment is inoperable.
> 
> The DOE is permitted to make a single archive copy of software.
> 
> Contractor shall provide the latest software release available from the
> manufacturer at the time of each system hard cut, or upgrade. In addition, the
> Contractor shall provide, to the DOE, at no additional cost and for a
> nine-month period following each system hard cut, an upgrade to any further
> software release.
> 
> Vendor shall certify that all software offered (PBX, administrative, all
> ancillary equipment and any other software provided with any part of the
> systems proposed) as a part of any component of the system, or system upgrade,
> offered is year 2000 compliant. The vendor must also issue explicit warranty
> to the effect that if any software or component delivered and installed as
> part of this system proves to be non-compliant with year 2000, the vendor
> will, at the discretion of DOE, replace the software or component with a
> similar and acceptable product which is year 2000 compliant, modify or repair
> the product in order to bring it into year 2000 compliance or refund the
> original purchase price of the software or component to RUSD.
> 
> Year 2000 compliant means information technology that accurately processes
> date/time (including, but not limited to, calculating, comparing, and
> sequencing) from, into, and between the twentieth and twenty-first centuries
> and the years 1999 an 2000 and leap year calculations. Furthermore, Year 2000
> compliant information technology, when used in combination with other
> information technology, shall accurately process date/time data if the other
> information technology properly exchanges date/time data with it.
> 
> (a) All computer technology provided by contractor containing or calling on a
> calendar function including, without limitation, any function indexed to a CPU
> clock, and any function providing specific dates or days, or calculating spans
> of dates or days, shall record, store, process, provide and, where
> appropriate, insert, true and accurate dates and calculations for dates and
> spans including and following January 1, 2000. As part of its maintenance
> obligations contractor shall consult with the DOE to assure that such
> technology will (i) have no lesser functionality with respect to records
> containing dates both, or either, before or after January 1, 2000 than
> heretofore with respect to dates prior to January 1, 2000 and (ii) be
> interoperable with other technology used by the DOE which may deliver records,
> receive records from or otherwise interact with such technology in the course
> of the DOE's data processing.
> 
> (b) All technology heretofore provided or specified to the DOE by contractor
> whether hereunder o under separate agreement, if not currently capable of
> using or rendering data or item sensitive data or supporting interoperability
> in the manner described in subsection (a) above, but still under maintenance,
> 
> --------------------------------------------------------------------------------
> 
> shall be modified of replaced by contractor with technology which provided all
> existing functionality and is so capable, by date no later than September 30,
> 1998 without incremental charge therefor.
> 
> Year 2000 compliance shall be defined as follows: the vendor shall represent
> that, in connection with calendar-related data and calendar-related processing
> of date data or of any system date the Software will not malfunction, will not
> cease to function, will not generate incorrect data, and will not produce
> incorrect results. The vendor also represents that the Software has been
> tested for the following specific dates and the transition to and from each
> such date: December 31, 1998; January 1, 1999; September 10, 1999; December
> 31, 1999; January 1, 1999; February 28, 2000; and February 29, 2000.
> 
> 
> 
> 
> 
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> SECTION I           SITE DESCRIPTION
> 
> The Sections and attachment numbers in this portion of the mini-bid correspond
> to the numbering in the New York State back-drop contract documents for the
> convenience of vendors. Missing section numbers are not relevant to this
> procurement.
> 
> I.1           LOCATION AND EQUIPMENT TYPE
> The school locations and the make and model of PBX installed are listed in
> Appendix 1. This attachment lists the equipment at each site and the name and
> address of the site. .
> 
> I.4           KEY EVENTS/DATES
> 
> EVENT DATE TIME Project Definition Release Date November 17, 2004 12:00 PM
> Closing Date for Pre-Bid Inquiries     Pre-Bid Conference November 22, 2004
> 2:00 PM Final Date for Bidder Inquires November 23, 2004 12:00 PM Submission
> of Bid November 30, 2004 3:00PM Time Estimates/Goals:         Evaluation and
> Selection TBD        Contract Award TBD            
> 
> 
> 
> SECTION II          PROPOSED SERVICES
> 
> 
> II.1           NYS DEPARTMENT OF LABOR PREVAILING WAGE RATE SCHEDULES
> 
>  
> 
> This is a Public Work project. The Bidder must use the labor rates as stated
> in Section III.4 of the Term PBX Contract as minimum wage rates for the
> category listed. Please read all information in Section III.4. Make note that
> at the end of the labor rates there is a list of companies with which the
> Department of Labor prohibits State Agencies from doing business. The
> Department will disqualify any bid from a company which is listed and a bid
> which uses one of the listed companies as a subcontractor.
> 
> The awarded Bidder will be required to complete the following actions and
> maintain Department of Labor records as indicated:
> 
> 
> •     
> 
> The Prevailing Wage Schedules must be posted at the work site so that workers
> are aware of the wages and supplements to which they are entitled by law.
> 
> 
> •     
> 
> 
> The awarded Bidder must provide all workers with a written notice informing
> them of the prevailing wage requirements for the job and each worker must sign
> a statement or declaration that attests that all workers have been given this
> information.
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> --------------------------------------------------------------------------------
> 
> •     
> 
> Posters must be hung in a conspicuous place at the work site.
> 
> 
> •     
> 
> 
> The Bidder must ensure that all workers receive a wallet card
> 
> 
> •     
> 
> 
> The Contractor is required to certify payrolls and keep the certified records
> on site and available.
> 
> 
>  
> 
> Prevailing Wages
> 
> Contractors must comply with the applicable provisions of the State Labor Law
> Section 220. Contractors are required to pay prevailing wages to certain labor
> titles. The applicable titles are Telecommunication Worker and Electrician.
> Rates are established by the Office of the Comptroller of the City of New
> York. Please find attached excerpts from the Comptrollers wage rate schedule.
> 
> As of July 1, 2000, technicians who install and maintain data cable are to be
> paid according to the "Electrician" title prevailing wages.
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> 
> 
> 
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> MODULE 20           MAINTENANCE
> 
> 20.1  
> 
> MAINTENANCE OF EQUIPMENT
> The contract will include annual maintenance for a term of three (3) years
> beginning July 1, 2004 and extending through June 30, 2007 with an optional
> two (2) year extension.
> 
> Rates are to be adjusted annually by the Bidder for increases and decreases in
> the number of stations. The unit cost of maintenance will not escalate at a
> rate higher than that of the Consumer Price Index (CPI) as published by the
> United States Bureau of Labor Statistics for the area in which the system is
> installed.
> 
> In Attachment A2, the Bidder must describe the procedure for applying the
> maintenance rates (e.g. if the Bidder charges maintenance per port, the Bidder
> must describe whether the charges are per available ports or active ports and
> show the derivation of the number of ports which the Bidder has entered in the
> quantity column). Also, if the Bidder charges maintenance for the "switch
> equipment", exactly what components are included in this category). All rates
> must be listed in Attachment A1 and are only to be used as a textual reference
> in Attachment A2.
> 
> 
> 20.2  
> 
> MAINTENANCE CENTER LOCATION AND PERSONNEL PROFILE
> 
> Each bid must contain a listing for the location from which maintenance
> personnel will be dispatched to service the systems. The bid must also list
> the experience of service personnel at this location. Details to be included
> are shown in Attachment R. Only Bidders with a fully staffed maintenance
> center within a 50 mile radius of 2 Metrotech Center, Brooklyn, NY 11201 will
> be considered responsive to this RFB.
> 
> 
> 20.3  
> 
> REQUEST FOR REFERENCES
> 
> Provide a list containing a minimum of ten (10) references for comparable
> systems being maintained by bidder. Provide a verifiable contact name and
> phone number. Include system size (total number of ports and stations) and
> major peripherals and features. Respond in Attachment R.
> 
> 
> 20.4  
> 
> PREVENTIVE MAINTENANCE
> Bids will specify the frequency and duration of preventive maintenance (PM)
> required for the proposed equipment. PM will be performed according to a
> schedule that is mutually acceptable to the DOE and the Contractor. The
> schedule will be consistent with the operating requirements of the DOE and
> will be based upon the specific needs of the equipment being maintained.
> Bidders must include in bids in Attachment E, a description of any Remote
> Administration and Maintenance Service arrangements that are available with
> the proposed system. The description must include the frequency of the
> interrogations and the data that is available. In Attachment E, itemize the
> cost to the DOE for any equipment required for the DOE to perform this
> function and the cost of the service if provided by the supplier. If the
> bidder requires a dedicated telephone line for remote maintenance, the
> recurring and non-recurring charges for that line must be itemized in
> Attachment E. The DOE will not pay for remote access lines. Contractors will
> need to cover such costs as part of the annual maintenance fee charged.
> Contractor will also need to order such lines from Verizon. The DOE will not
> assist in this area.
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> --------------------------------------------------------------------------------
> 
> 20.5  
> 
> REMEDIAL MAINTENANCE
> Remedial maintenance will be performed upon notification to the Maintenance
> Contractor that the equipment is inoperable or unsuitable for operation. The
> Maintenance Contractor will be responsible for assuring that on premise
> service for each request is provided in accordance with the following:
> 
> Response time for Repairs
> 
> An authorized, system-trained technician must make responses to any of the
> following conditions. Responses must be made within the time frames stated
> below, between the hours of 8:00 AM and 5:00 PM on regular business days
> unless otherwise specified by the site telecommunications administrator.
> 
> A "system disaster" is defined as the failure of common equipment, power
> supplies, any other equipment, which would render the system inoperable or
> incapable of communications. The only acceptable response time for a system
> disaster is one (1) hour from the time reported.
> 
> A "major system failure" is defined as 40% or more of all trunks and/or 40% or
> more of all voice stations out of service and/or a failure of any or all of
> the consoles. Response to a major system failure must be made within two (2)
> hours from the time reported. Note: failure of the Principal's private line
> and/or any General Office lines shall constitute a major system failure.
> 
> A system failure is defined as less than 40% of all trunks and/or less than
> 40% of all voice stations out of service. Response to a system failure must be
> made within twenty-four (24) hours from the time reported.
> 
> All other requests must be responded to within 48 hours from the time
> reported.
> 
> Trouble reports will be made by telephone. Calls placed to the contractor's
> help line between the hours of 8:00 A.M. and 5:00 P.M. must be answered by a
> live person.
> 
> Any service requiring the system to be rebooted or shutdown must be
> coordinated with the site telecommunications administrator.
> 
> The above response limitations include travel time. Details of how the
> supplier will meet this level of responsiveness, and how any exception will be
> dealt with must be described in the bid using Attachment E.
> 
> Vendors must provide a local telephone number or toll free number for the DOE
> to use for reporting service issues. Please reply in Attachment R.
> 
> If the Bidder does not perform according to the contract, the DOE reserves the
> right to enforce the Manufacturer's Guarantee or to contract with another
> maintenance company. The difference in cost if any, between the two will be
> borne by the Contractor awarded this project.
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> --------------------------------------------------------------------------------
> 
>     Maintenance Requirements
> 
> 
> 
> The following maintenance requirements will apply:
> 
> Maintenance shall include the repair or replacement of any and all defective
> parts of the network system including power supplies, circuit cards,
> telephones, UPS, station wires, riser cables, interconnecting cables and any
> part affecting the functional operation of the system including all peripheral
> items (i.e., software, computers, printers, etc.).
> 
> Proper date and time must be maintained on the system at no cost to the DOE.
> Programming of new area codes (eg. 917) and exchanges shall be at no cost to
> the DOE.
> 
> Call accounting system maintenance price must also include tariff and rate
> updates on at least a semi-annual basis.
> 
> Bidders shall indicate in the spaces provided on the response form monthly
> maintenance rate for an active port for year one. Annual increases in the
> maintenance rate for any following year(s) shall be in accordance with changes
> in the national Consumer Price Index (CPI-U) over the previous twelve-month
> period, and shall not exceed any other customer's rate. Contractor must
> receive approval on annual CPI increases from the DOE.
> 
> Bidders shall advise the DOE in the response form of hourly maintenance rates
> for services to be rendered on a time and materials basis during year one. The
> DOE reserves the right to order maintenance service on this basis at any time
> during the course of the contract.
> 
> If the site opts for a maintenance contract, the terms, conditions and pricing
> in this form will apply. Site will not sign any separate maintenance
> agreement. Current procedures are that maintenance bills are paid by the OOT.
> Invoices should be addressed to the Director of OOT.
> 
> 
> 20.6  
> 
> SYSTEM MONITORING
> 
> The Bidder shall provide 24 hour x 7 day a week monitoring of the proposed PBX
> for minor and major system alarms. The Bidder shall respond to the said alarms
> as outlined in Module 20.5 for remedial maintenance. The Vendor shall notify
> the facility of any system alarms. The monitoring may be performed via the PBX
> with the alarms being reported to a PBX monitoring location manned and
> operated by the Bidder. The Bidder's ability to perform this function may be
> used a part of the value added service portion of the evaluation. Please
> provide a detailed written description of how your company will provide this
> in Attachment E. Include any charges that may be incurred for this value added
> service.
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> --------------------------------------------------------------------------------
> 
> 20.7   MAINTENANCE REQUEST REPORTS
> The Contractor will furnish the DOE with a monthly report of all maintenance
> requests. The report will include, as a minimum, the following data for each
> request for assistance:
> 
>        •  Service ticket number
>        •  Telephone number reporting trouble
>        •  Date and time notified.
>        •  Date and time of arrival.
>        •  Description of malfunction reported.
>        •  Diagnosis of failure and work performed.
>        •  Date and time failure was corrected.
>        •  Charges for the service, if applicable.
>        •  Name of person performing the service.
>        •  Name of person and agency reporting trouble.
> 
> 
> 
> 20.8  
> 
> MAINTENANCE CREDIT FOR EQUIPMENT MALFUNCTION
> The maintenance contract resulting from this Project Definition will contain a
> maintenance credit provision.
> 
> The specific amount for each hour of failure and the conditions under which
> the maintenance credit will be due are defined in the Maintenance Guarantee
> (Module 20.11) and the term PBX contract.
> 
> When a maintenance credit is due, the total number of creditable hours,
> adjusted upward to the nearest hour, will be accumulated for the monthly
> billing period. Down time for each incident will begin from the time the DOE
> places the maintenance request and will end when the equipment is returned to
> proper operating condition. Travel time is excluded from the down time
> computation.
> 
> 
> 
> 
> 20.9   MAINTENANCE RESPONSIBILITY
> Malfunctions, which cannot be immediately diagnosed and pinpointed to a
> certain item of equipment or service, will require the participation of all
> service suppliers until responsibility for the problem has been unequivocally
> established.
> 
> In no instance will the failure to resolve the issue of responsibility relieve
> any of the suppliers of the mutual obligation to restore system operability
> with the least impact on the availability of telephone service. The DOE
> reserves the right to adjudicate such matters after the fact and validate
> charges and/or maintenance credits applicable to the provisions of the
> contracts or tariffs involved. As a part of maintenance responsibilities, the
> Prime Contractor will represent the DOE with the regulated telephone company
> in order to identify and correct problems with telephone service. Specific
> responsibilities include responsibility for any charges from the regulated
> utility as a result of use of Bidder supplied equipment.
> 
> 
> 20.10  
> 
> FAILURE TO COMPLY
> Should the Contractor fail to maintain the equipment at a level equal to the
> Standard of Performance requirement, the DOE reserves the right to terminate
> the maintenance contract without any penalty whatsoever to the DOE upon thirty
> days written notice to said Contractor.
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> --------------------------------------------------------------------------------
> 
> 20.11  
> 
> 
> 
> MAINTENANCE GUARANTEE
> The parties agree that to effectively provide maintenance specified hereunder,
> Contractor will store a spare parts inventory of critical parts on-site in a
> secured area to be provided by the DOE or at its maintenance facility which
> must be within 35 miles of the installed equipment. The Department assumes no
> responsibility or liability for loss of any inventory where the Department
> provides the Contractor with storage space at the facility premises. Critical
> parts are:
> 
> Common Control Cards, Memory Cards, Line Cards, Trunk Cards, Tone Generators,
> Consoles, UPS's, Power Supplies and associated Power Equipment, Network and/or
> Shelf Inter-face Cards, and any other equipment whose failure would adversely
> affect ten (10%) percent of the system.
> 
> Contractor agrees to administer such inventory at its own risk and at no extra
> cost to the Department. Contractor guarantees that within forty-eight (48)
> continuous hours of its response for any maintenance as provided above that
> repairs will be successfully completed and that system service will be fully
> restored so long as the malfunction is attributable to Contractor's equipment.
> Upon the Contractor's failure to provide such maintenance service to correct
> the malfunction within the forty-eight (48) hour time period, the Department
> will be entitled to a credit of 10% of the monthly system maintenance cost but
> not less than one hundred ($100.00) dollars for every business hour (defined
> as the hours between nine [8] a.m. and five [5] p.m. Monday through Friday,
> excluding weekends and legal holidays) beyond the forty-eight (48) hour time
> period. During the Base Year, any such credit will be levied against any
> additional charges incurred by Department with the Contractor, and thereafter
> against the applicable monthly maintenance charge.
> 
> 
> 20.12  
> 
> DISASTER RECOVERY PLAN
> 
> In the event of a major system outage/emergency, the Bidder must have a means
> of delivering a replacement PBX and its auxiliary components within 48 hours.
> Describe in detail the measures your company will take to insure that this
> system is replaced or made equally functional to the original system
> installation prior to the disaster. Include any charges that may be incurred
> for this service. Please reply in Attachment S.
> 
> 
> 20.13  
> 
> PAYMENT FOR MAINTENANCE
> 
> Payment for the annual maintenance contract will be made on a quarterly basis
> and will be paid in arrears subject to the normal payment process of the
> issuing office. Bidder is to identify any additional discounts that may apply
> for the pre-payment of maintenance in Attachment A3.
> 
> The Department will be applying to the Schools and Libraries Division (SLD)
> for "e-rate" funding for PBX maintenance. If the applications are approved,
> the vendor will invoice the Department of Education for its share and the
> remainder will be obtained from the SLD.
> 
> 
> SMDR        
> 
> STATION MESSAGE DETAIL RECORDING
> The systems to be maintained provide a complete SMDR call record output via an
> RS 232 port, EIA Standard. The output is in the form of individual complete
> call records containing the following information:
>             •  Date the call is made (month and day)
>             •  Extension number that made call
> 
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> --------------------------------------------------------------------------------
> 
>    
> 
>             •  Trunk Group Access Code
>             •  Authorization Code (minimum of 6 digits)
>             •  Type of call (e.g. DDD, FX, TL, WATS)
>             •  Number called (area code + number)
>             •  Time call started
>             •  Duration of call
> 
> SERVICE BUREAU SOLUTION
> 
> The Department is asking for call accounting pricing for a service bureau all
> sites.
> 
> •  If not already existing, the Contractor may be required to provide, install
> and test call storage/polling/toll fraud device at each site.
> 
> •  Monthly, contractor will provide to the site (or the site's financial
> management center) on 3.5-inch micro disk (s) , CD-rom or through a website,
> the following minimum information:
> 
> •  Pre-programmed reports: Trunk Usage, Call Volume by Hour, Authorization
> Code Summary, Authorization Code Detail, Authorization Code list, Most
> Expensive Call/Longest Call
> 
> •  Call Detail for the month that can be searched by extension or number
> called. User must be able to mark and print selected range or pages.
> 
> •  Reports must accessible via IBM compatible PC's.
> 
> •  Contractor shall be responsible for system setup, programming (including
> complete database entry) training and subsequent system maintenance.
> 
> •  Contractor shall provide upon request a hard copy of any report available
> from the system.
> 
> •  Contractor shall archive monthly CDR information for each site and store
> for a minimum of three (3) years.
> 
> •  Contractor must maintain current rate updates and numbering plan updates at
> no extra charge to the DOE.
> 
> •  On site device shall have a minimum one- (1) year warranty.
> 
> •  Polling of the storage device will be accomplished after normal business
> hours and utilize one of the existing telephone lines or vendor will order and
> pay for dedicated maintenance circuit.
> 
> •  PBX contractor will be the single point of contact for the service bureau.
> The DOE will not deal directly with a separate service bureau provider
> 
> 
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
>     •  The cost of maintaining the service bureau must be included in
> Attachment A1.
> 
> 
> --------------------------------------------------------------------------------
> 
> MODULE 21          MAC'S
> 
> 21.1   MOVES, ADDS AND CHANGES
> 
> Prices quoted shall be firm for the first two year of the contract. The
> contractor will be permitted annual increases in the price response for each
> of the remaining years, in accordance with the change in the National Consumer
> Price Index (CPI-U) over the previous twelve-month period but shall not exceed
> any other vendor customer's rates.
> 
> MAC prices are to include: the purchase cost of the equipment specified or
> acceptable equivalent; all material and labor costs necessary for the move,
> add or change (for station installations, assume that proper cables and jacks
> are not available at the station); the necessary software change cost involved
> in the move, add or change.
> 
> Time Frame Requirements for the Performance of MAC's:
> 
> 1 to 6 MAC's: one (1) week (after placement of order);
> 
> 6 to 10 MAC's: two (2) weeks (after placement of order);
> 
> 11 MAC's or more: to be negotiated at time of placement of order, but not to
> exceed 30 days.
> 
> Moves of phones shall not affect maintenance costs. Additions will be
> reflected in the systems port count. Contractor will supply the DOE with port
> count updates with each maintenance invoice. Proposers will supply, in section
> 16 of the response form, maintenance prices for the voice mail/ auto attendant
> system and for additional ports and storage hours.
> 
> Maintenance prices quoted will be on a monthly basis and will begin after the
> initial one-year warranty has expired for the item. Maintenance prices quoted
> shall be firm for the first year of maintenance (Contract year 2). However,
> the contractor will be permitted annual increases as previously discussed in
> this response.
> 
> Inventory Prices
> 
> Prices quoted in Attachment P of the RFB bid where no installation of cable
> and jacks is indicated shall include purchase costs for the items and delivery
> only (i.e., no installation, or software changes costs). Delivery must be made
> within 5 days from receipt of encumbered purchase order.
> 
> 
> 21.2   PROGRAM UPDATING
> The Bidder is required to include a description of the methodology to be used
> for program upgrades for the PBX models proposed. The charges for this service
> must be in Attachment A3 and the description included in the bid as Attachment
> V.
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> --------------------------------------------------------------------------------
> 
> 21.3  
> 
> PAYMENT FOR MACs
> The appropriate District Office or Financial Management Center (FMC) will make
> payment for MAC orders/activity. It is the responsibility of the selected
> Contractor to establish an invoice process whereby the appropriate FMC is
> contacted and invoiced for all MAC related work. There are six Regional
> Operation Centers (ROC)'s) governing the payment and management of
> expenditures at local schools. It is incumbent upon the Contractor to
> familiarize its dispatch and billing departments with these FMC's and to
> develop the proper internal mechanisms for a multi-site account such as the
> DOE. The OOT will initially familiarize the Contractor with the account. The
> DOE will not accept any additional charges for this service and will not be
> responsible for mis-directed invoices.
> 
> 
> 
> MODULE 23           RATES /COSTS
> 
> 23.1  
> 
> COST DATA
> The format in which the cost data is submitted in the bid is shown in the
> forms in Attachment A. Insert either a cost or indicate charge (NC.). Cost
> data fields that do not have a price entered or noted as N.C. (No Charge) will
> be considered to have no cost by default and must be provided by the Bidder at
> no additional cost to the Department. Alternatively, Bidders failing to
> furnish complete cost data will be disqualified.
> 
> As per section V.8 of the PBX Back-Drop Contract - Award T960252, please
> provide a copy of the parts/components and services price schedules for the
> proposed PBX and ancillary devices (sets, CSU's, stand alone adjuncts, etc.)
> as detailed in the PBX Back-Drop Contract. The Bidder must also supply a copy
> of the non-manufactured products price schedule as detailed in the PBX
> Back-Drop Contract. Indicate any additional discounts being offered for this
> specific Project Definition above the discount stated in the PBX Back-Drop
> Contract. Attach your responses as a supplement to Attachment A.
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> --------------------------------------------------------------------------------
> 
> 
> SECTION III         BID CONTENT
> 
>  
> 
> 
> III.1  
> 
> TABLE OF CONTENTS
> The rules established for bid content and format will be rigidly enforced.
> Variations from the rules prescribed herein will subject the Bidder to
> outright disqualification. It is in the best interests of the Bidder to become
> familiar with the constraints imposed on its bid so that the evaluation
> process can proceed in a timely manner.
> 
> ALL BIDS MUST BE COMPLETED IN INK OR MACHINE PRODUCED. BIDS SUBMITTED HAND
> WRITTEN IN PENCIL WILL BE DISQUALIFIED. The Department prefers that the bids
> not be hand written, but this is not mandatory as long as the Bidder uses ink
> or an indelible pen.
> 
> FORMAT AND CONTENT OF BID SUBMITTAL
> Bidder MUST supply two (2) ORIGINAL bids and include as part of their bid, all
> items listed below and use the following format as their TABLE OF CONTENTS for
> their bid submission. Bids are to be submitted in binders with each item
> listed below as a separate section marked with index tabs as section dividers.
> 
> BIDDERS NOT ADHERING TO THIS TABLE OF CONTENTS MAY SUBJECT THEIR BID TO
> DISQUALIFICATION.
> 
>   (Bidder's)
> TABLE OF CONTENTS  
> 
> 
>   VOLUME 1   ( 1 ) Executive Summary    
> 
> In this section, Bidders should include the requirements detailed in
> Attachment R; a company profile; client references; personnel
> information/resumés; Section II solution overview; and the name, address and
> phone numbers of the parties submitting the bid.
> 
>         ( 2 ) Quote and Rate Certification    
> 
> The Bidder will insert the "best and final" quote here and certify that the
> rates are equal to or less than the contract guaranteed rates.
> 
>         ( 3 ) Bid Form - Cost Data    
> 
> In this section the Bidder will extract Attachments A1, A2, A3, A4, and P as
> provided in this Project Definition, complete all Cost Data required, enter
> the company at the top of each page where indicated and sign all fields where
> required.
> 
>         ( 4 ) Bid Form - Technical Data    
> 
> In this section the Bidder will extract Attachments E and S as provided in
> this Project Definition, respond to all the technical requirements of Section
> II of this Project Definition by creating any Attachments not provided.
> 
>         ( 5 ) Evidence of Ability / Financial Security    
> 
> Insert the financial statement as required Section III.6 of this Project
> Definition.
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> --------------------------------------------------------------------------------
> 
> III.2   BID BOND
> A Bid Bond is not required by The Department..
> 
> 
> III.3  
> 
> UPDATING BIDS
> The Department is aware of the problems associated with ensuring accurate and
> timely updates to each supplier's bid. Two methods of updating may be
> accepted, at the sole discretion of the Department following the submission of
> bids:
> 
> A.  Errata and addenda sheets
> B.  Updated sheets
> 
> Upon written notification to or by the Bidder, new or updated pages may be
> placed in bids. Updated pages may not change or add to the purchase price or
> unit pricing with the exception of calculation errors that can be
> authenticated by the Department.
> 
> All new or corrected pages must show the date of the revision at the bottom of
> each page and indicate the portion of the page that has been changed. Drawing
> vertical lines down both margins of all affected passages will fulfill this
> latter requirement. All new or updated pages to the bid must be submitted to
> the individual identified at the start of this Project Definition. No
> alteration, erasure, or addition is to be made in the typewritten or printed
> matter of the Project Definition or bid.
> 
> 
> III.4  
> 
> BID MODIFICATIONS BY ISSUING OFFICE
> The Department reserves the right to modify the Contractor's bids to change
> the quantities of equipment or features.
> 
> 
> III.5  
> 
> EVIDENCE OF ABILITY/FINANCIAL SECURITY
> Bidders must have an organization which is financially and logistically able
> to handle a contract with the potential for simultaneous multiple orders and
> delivery of maintenance services to the large quantities of sites involved.
> The bidder is required to submit evidence that they have maintained PBX
> systems similar in scope and size to the one specified in this Project
> Definition. Bidders are to submit resumes of key staff personnel in
> engineering, management, administration, installation, training and
> maintenance that will have direct responsibility in this procurement and
> installation. Details should include, but not be limited to, years of
> experience, level of experience/expertise, product knowledge, professional
> training, manufacturer's certification etc. Bidders must submit with the bid a
> copy of the most recent Consolidated Statement of Income and a Consolidated
> Balance Sheet arrived at by generally accepted accounting principles. Failure
> to meet the above qualifications may disqualify your bid.
> 
> Information submitted in response to this section is subject to all conditions
> detailed in Section V.7.1 Record Disclosure/Confidentiality of Proprietary
> Records of the PBX Back-Drop Contract.
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> --------------------------------------------------------------------------------
> 
> 
> SECTION IV          BID FORMAT
> 
> 
> IV.1  
> 
> SUBMISSION OF SEALED BIDS
> Completed bids are to be packaged, sealed and delivered to the Department at
> the site stated at the beginning of the Project Definition. The date and time
> are shown in Section 1.4.
> 
> All bids must have a label on the outside of the box or package itemizing the
> following information:
> 
> 
> >           BID ENCLOSED (preferably bold, large print, all capital letters)
> >           - Contract number -
> >           - Bid submission date and time
> 
> If using a commercial delivery company that requires you to use their shipping
> package or envelope, your bid should be placed within second sealed envelope
> labeled as detailed above. This will ensure that your bid is not prematurely
> opened.
> 
> Bids not received by the time and date shown in Section 1.4 will not be
> opened. Bidders using commercial delivery companies are encouraged to ship
> early. If one of these companies is late delivering a bid, the bid will be
> considered late. There will be no exceptions.
> 
> 
> IV.2  
> 
> GENERAL BID APPEARANCE
> Bidders will submit bids in loose leaf binders so that updated pages can be
> easily incorporated into the originals. The official name of the firm
> submitting the bid must appear on the outside front cover of each binder,
> together with the name of the Department as shown on the cover page of this
> Project Definition. Index tabs must be used to divide each major Section.
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> SECTION V          METHOD OF AWARD
> 
> 
> V.1  
> 
> MANDATORY REQUIREMENTS
> Each bid shall be reviewed for completeness and conformance to the mandatory
> technical and administrative requirements of the Project Definition. The
> Department has the option of requesting Bidders to submit missing information
> or provide clarification of those issues deemed incomplete, or disqualifying
> the bid.
> 
> If a bid does not meet the mandatory requirements, the review is complete and
> the bid will be disqualified. A cost evaluation will not be performed.
> 
> 
> V.2  
> 
> COST DATA
> After a bid has satisfactorily met all the mandatory technical and
> administrative requirements of this Project Definition, the Department will
> review the cost data supplied by the Bidder. The Department reserves the right
> to request that the Bidder provide additional information to meet the
> qualifications of this Project Definition.
> 
> 
> V.3  
> 
> EVALUATION CRITERIA
> All bids will be evaluated based on the following criteria:
> 
> The award of the contract resulting from this Project Definition will be based
> upon the provisions of Section 163 (10) of the State Finance Law on the basis
> of best value to a responsive and responsible Bidder". Bids will be evaluated
> utilizing the following method:
> Financial Evaluation (100 )
>            The lowest cost Bidder will be identified and assigned the full
> value of [100%]. The remaining technically
>            compliant bids will be ranked from the lowest cost to the highest
> cost with each receiving a proportional % of the
>            financial award.
> 
> 
> 
> END OF PROJECT DEFINITION
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> 
> 
> 
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> ATTACHMENTS
> 
> A Cost Data (Signature Required) A1 Maintenance Charges; Moves, Adds, Changes
> & Disconnects A2 Application of Maintenance Rates A3 Feature Cost Data A4 Auto
> Attendant/Voice Mail E Remote Administration Facility P Unit Purchase Prices R
> Maintenance Center Information S Disaster Recovery Plan V Program Upgrading
> 
> 
> 
> TELTRONICS HAS READ AND WILL COMPLY
> 
> 
> 
> 
> 
> 
> 
> --------------------------------------------------------------------------------